                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                  IN THE UNITED STATES DISTRICT COURT             November 26, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                           HOUSTON DIVISION

OSIEL RUBIO,                          §
                                      §
                  Plaintiff,          §
                                      §
v.                                    §        CIVIL ACTION NO. H-19-3729
                                      §
STATE FARM LLOYDS,                    §
                                      §
                  Defendant.          §



                     MEMORANDUM OPINION AND ORDER


     Plaintiff Osiel Rubio ("Plaintiff") sued Defendant State Farm
Lloyds ("Defendant") in the 215th District Court of Harris County,
Texas.1 Defendant timely removed based on diversity jurisdiction. 2
Pending before the court is Plaintiff's Motion for Remand (Docket
Entry No. 5).    For the reasons stated below, Plaintiff's Motion for
Remand will be denied.

                               I.   Analysis

     Under 28 U.S.C. § 1441(a) any state court civil action over
which a federal court would have original jurisdiction may be
removed from state to federal court.      "The party seeking to assert
federal jurisdiction                has the burden of proving by a
preponderance of the evidence that subject matter jurisdiction

     1
      Defendant State Farm Lloyd's Notice of Removal ("Notice of
Removal"), Docket Entry No. 1, p. 1; Plaintiff's Original Petition,
Exhibit B-2 to Notice of Removal, Docket Entry No. 1-3, p. 5. All
page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.
     2
         Notice of Removal, Docket Entry No. 1, p. 2      1 6.
exists."    New Orleans & Gulf Coast Railway Co. v. Barrois, 533 F.3d

321, 327 (5th Cir. 2008).        Ambiguities are to be construed against
removal and in favor of remand. Manguno v. Prudential Property and
Casualty Insurance Co., 276 F.3d 720, 723 (5th Cir. 2002).
     Federal district courts have original jurisdiction over civil

actions between citizens of different states where the amount in

controversy exceeds $75,000, exclusive of interest and costs.
28 U.S.C. § 1332(a).         Defendants removed this action based on the
diversity of the parties and the original petition's statement that
it seeks "relief over $200,000 but not more than $1,000,000.00
including damages of any kind, penalties, costs, expenses, pre­
judgment interest, and attorney's fees." 3          Plaintiff contends the
action should be remanded to state court because (1) the actual
amount in controversy is less than               $75,000, and (2) because
Plaintiff has signed a binding stipulation that the amount in
controversy is $75,000 or less.4         Defendant argues that the amount
stated in the Original Petition controls and that Plaintiff's
stipulation     does   not    defeat   federal    jurisdiction   because   he
executed it after the case had already been removed.              Plaintiff

does not dispute that the parties have diverse citizenship.
     If it is facially apparent that the plaintiff's claims exceed
the jurisdictional amount, the diversity amount-in-controversy



     3
      Notice of Removal, Docket Entry No. 1, p. 1; Plaintiff's
Original Petition, Exhibit B-2 to Notice of Removal, Docket Entry
No. 1-3, p. 5 1 2.
     4
         Plaintiff's Motion for Remand, Docket Entry No. 5, p. 4.
                                       -2-
requirement is satisfied.     Allen v. R & H Oil & Gas Co., 63 F.3d

1326, 1335 (5th Cir. 1995).   "Where the plaintiff has alleged a sum

certain that exceeds the requisite amount in controversy, that
amount controls if made in good faith."             In state court,
Texas Rule of Civil Procedure 47 generally requires plaintiffs to

state in an original petition the range of monetary relief sought.
Tex. R. Civ. P. 47(c).   A plaintiff's declaration pursuant to Rule
47 that the suit seeks more than $75,000 satisfies the amount-in­

controversy requirement for removal to federal court. Middlebrook
v. SLM Financial Corp., CV No. 5:15-CV-237-DAE, 2015 WL 2401435, at
*3 (W.D. Tex. May 20, 2 O 15);    Thelander v. Equifax Information
Services LLC, Civil Case No. 3:14-CV-2650-P, 2014 WL 12596971, at

*2 (N.D. Tex. Dec. 18, 2014); TFHSP LLC Series 605 v. Lakeview Loan
Servicing, LLC, Civil Action No. 3:14-CV-1782-B, 2014 WL 5786949,
at *3 (N.D. Tex. Nov. 3, 2014). Plaintiff's Rule 47 statement that
the lawsuit seeks to recover      $200,000 to $1,000,000 facially
establishes an amount in controversy over $75,000.
     Plaintiff argues that his pre-litigation demand letter shows
that the true amount in controversy is less than $75,000.       The

demand letter sought $37,864.29 for damages, plus $4,300 for costs
and attorney's fees. 5   It also threatened litigation under the
Texas Deceptive Trade Practices Act where the damages would be
subject to trebling, although Plaintiff stated he would not seek



     5
      Demand Letter, Exhibit 1 to Motion to Remand, Docket Entry
No. 5-1, p. 2.
                                 -3-
more than $75,000 if he sued.6              But that statement did not bind

Plaintiff; a plaintiff must file a binding stipulation along with
the complaint to conclusively establish the amount in controversy
and avoid removal.              See Tovar v. Target Corp., No. Civ. A.
SA04CA0557XR, 2004 WL 2283536, at *3-4 (W.D. Tex. Oct. 7, 2004);

Maley v. Design Benefits Plan, 125 F. Supp. 2d. 197, 200 (E.D. Tex.

2000).        Disregarding the letter's non-binding promise, the letter
includes a claim for treble damages plus attorney's fees, which
exceed $75,000.        Even if the statements in Plaintiff's original

complaint did not control, the demand letter would suffice to prove

the   amount      in   controversy        exceeds     $75,000.      See    St.     Paul

Reinsurance Co.• Ltd. v. Greenberg. 134 F.3d 1250, 1255 (5th Cir.

1998)        (considering   a    demand    letter      to   find   the    amount    in

controversy).
        The stipulation that Plaintiff signed on October 22, 2019,
stating that he does not seek an award exceeding $75,000, post­
dates the action's removal on September 27, 2019.7                   A state-court
plaintiff seeking to avoid federal jurisdiction may do so by filing
a binding stipulation with the original complaint that limits
recovery to an amount below the jurisdictional threshold.
�' Mokhtari v. Geovera Specialty Insurance Co., Civil Action No.
H-14-3676, 2015 WL 2089772, at                   *l   (S.D. Tex. May 4, 2015);



        6
            Id.
      Notice of Removal, Docket Entry No. 1, p. 1; Binding
        7

Stipulation and Declaration of Osiel Rubio, Exhibit 2 to
Plaintiff's Motion for Remand, Docket Entry No. 5-2, pp. 1-2.
                                           -4-
Espinola-E v. Coahoma Chemical Co., 248 F.3d 1138, 2001 WL 85834,

at *2 (5th Cir. Jan. 19, 2001) (per curiam) (unpublished).                The
stipulation must be filed in state court before removal because
federal courts determine removal jurisdiction on the basis of the
claims in state court as they existed at the time of removal.             See

Cavallini v. State Farm Mutual Auto Insurance Co., 44 F.3d 256, 264
(5th Cir. 1995); Maley, 125 F. Supp. 2d            at 200.   A subsequent

event that would reduce the amount in controversy to less than
$75,000, such as a binding stipulation executed after removal,
generally does not divest the court of diversity jurisdiction.
Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).

 Because Plaintiff did not file his binding stipulation in state
court before removal, the stipulation is not effective to defeat
the court's jurisdiction. Id.; Flanagan v. Clarke Road Transport,
Inc., Civil Action H-18-2324, 2018 WL 3869968, at *2 (S.D. Tex.
Aug. 15, 2018).


                     II.   Conclusions and Order

     The court concludes it has diversity jurisdiction over this
action   because   the   parties   are   diverse    and   the    amount    in
controversy exceeded $75,000 at the time of removal.            Accordingly,

Plaintiff's Motion for Remand (Docket Entry No. 5) is DENIED.

     SIGNED at Houston, Texas, on this 26th                           2019.




                                                 SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE

                                   -5-
